UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1016


TIMI ANN CONOVER,

                Plaintiff – Appellee,

          v.

ROY SUDDATH,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-03299-AW)


Submitted:   April 28, 2011                  Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Suddath, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roy     Suddath       appeals       the       district     court’s     orders

remanding        this     case     back     to     state       court     and       denying

reconsideration.          Because the remand order was based on lack of

subject matter jurisdiction, the district court’s order is not

subject     to    review.          28   U.S.C.        §    1447(d)     (2006);      Things

Remembered,       Inc. v.      Petrarca,     516      U.S.    124,     127-28      (1995).

Accordingly, we dismiss the appeal for lack of subject matter

jurisdiction.           We further deny Suddath’s motion to seal.                      We

dispense     with       oral     argument   because          the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED




                                            2